STATEMENT OP THE CASE
REYNOLDS, J.
The ¡plaintiff, Nicholas L. Swann, sued out a writ of sequestration against the defendant, Albert Scallan, and caused to be seized thereunder thirteen hogs of the property of intervenor, third opponent, Charles E. Price.
Price filed in the suit a rule, alleging that he was the owner of the hogs and praying that they be ordered released from seizure and that he be awarded attorney’s fees in the sum of $50.00 as damages.
Plaintiff, Nicholas L. Swann, without objecting to the manner in which intervenor third opponent came into the suit, filed an answer to the rule in which he denied that Price was the owner of the hogs.
The issues thus made up by the rule and the answer thereto were tried and there was judgment in favor of Price and against Swann ordering the thirteen hogs released from seizure and awarding Price damages in the sum of $50.00 as attorney’s fees. I
Prom this judgment Swann appealed.
*679Intervenor and third opponent Price has filed in this court a motion' to dismiss Swann’s appeal on the ground that the amount involved is less than the minimum jurisdiction of this court.
OPINION
ON MOTION TO DISMISS APPEAL
Both the value of the hogs seized and the damages claimed for illegal seizure must be considered in arriving at the amount involved. The value of the hogs was about $81.00 and the damages claimed was $50.00. Therefore the court has jurisdiction of the appeal and the motion to dismiss must be denied.